       Case 6:20-cv-00902-ADA Document 58 Filed 05/24/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS      Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,                                6:20-cv-00813-ADA
                                                          6:20-cv-00814-ADA
           Plaintiff,                                     6:20-cv-00815-ADA
                                                          6:20-cv-00902-ADA
v.                                                        6:20-cv-00903-ADA

JUNIPER NETWORKS, INC.                  JURY TRIAL DEMANDED

           Defendant.                   FILED UNDER SEAL


     JUNIPER NETWORKS, INC.’S REPLY IN SUPPORT OF ITS MOTION TO
      TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
          Case 6:20-cv-00902-ADA Document 58 Filed 05/24/21 Page 2 of 8




       Venue discovery has made clear that this case has no connection to this District. Brazos

cannot dispute that Juniper’s witnesses and evidence are mostly in the Northern District of

California, and—despite Brazos’s attempts to argue otherwise—discovery has revealed that

Brazos has no relevant witnesses and no evidence in this District. Indeed, Brazos’s most relevant

witnesses are in California. The facts supporting transfer in this case are stronger than those in

Adobe, Apple, and Tracfone. Brazos either ignores or misreads those cases and invites the Court

to commit clear legal error. Because there is no meaningful connection between this District and

the events that gave rise to this lawsuit, the convenience factors overwhelmingly favor transfer.

I.     THE PRIVATE FACTORS STRONGLY SUPPORT TRANSFER

       A.      Cost and Convenience of Witnesses Heavily Favors Transfer

       Brazos cannot dispute that “the convenience of the witnesses is probably the single most

important factor in transfer analysis” (Mot. at 6) or that the bulk of relevant witnesses are located

in the Northern District of California (Sunnyvale). Mot. at 7-8, Martinez Decl., ¶¶ 7, 10; Hartman

Decl., Ex. B at 11-13. Brazos identified no relevant Juniper witnesses in this District, instead only

speculating that some Juniper employees “may have relevant information.” Opp. at 11 and n.12

(emphasis added). Even if any of these employees did have relevant knowledge (they do not; see

Mot. at 7-8), the inquiry is not whether “all of the witnesses” live in the transferee district, but

whether a “substantial number” do. In re Genentech, Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009).

Here, Juniper has specifically identified at least 11 witnesses with unique and relevant knowledge

who are based at its Sunnyvale headquarters. Hartman Decl., Ex. B at 11-13. Brazos also points

out that Juniper has employees with relevant knowledge based in neither Texas nor California.

Opp. at 10-11. But these Juniper employees “will likely have to leave home for an extended period

of time and incur travel, lodging, and related costs” wherever the case is tried. In re Apple Inc.,

979 F.3d 1332, 1342 (Fed. Cir. 2020). “The convenience of having several party witnesses be able


                                                                                              Page | 1
          Case 6:20-cv-00902-ADA Document 58 Filed 05/24/21 Page 3 of 8




to testify at trial without having to leave home” outweighs any inconvenience to witnesses located

in neither district. In re Tracfone Wireless, Inc., 2021 WL 1546036, at *3 (Fed. Cir. Apr. 20,

2021). In Tracfone, there were four party witnesses in the transferee district (id. at *1); here, there

are at least 11. Brazos tries to distinguish Apple, Adobe, and Tracfone only by quibbling over how

many witnesses are a “substantial number” and claiming to be based in Waco. Opp. at n.17.

       But Brazos has no relevant witnesses in Waco. It has five employees and only two are in

Waco: Mr. Hogan and its in-house counsel (who was hired in November 2020, after Brazos filed

this suit). Dkt. 62-2 (Hogan Dep.) at 12:12-13:17. Mr. Hogan is not responsible for the

management or licensing of Brazos’s patents. Id. at 108:2-5. Indeed, the employees most

knowledgeable about Brazos’s patent portfolio and licensing are in California. Id. at 114:2-11:59;

17:14-22; 30:14-31:7. And Brazos’s “[s]elf-serving statements about [their] willingness to travel

to” this District are not persuasive. SITO Mobile R&D IP v. Hulu, LLC, 6:20-cv-00472-ADA, 2021

WL 1166772 at *4 (W.D. Tex. Mar. 24, 2021). Brazos’s attempts to muddy the waters aside, this

is not a close call. At least 11 relevant witnesses are in Sunnyvale and none are in Waco. Witness

convenience strongly favors transfer, and the Court should reject Brazos’s invitation to “clearly

misappl[y] the law” by finding otherwise. Tracfone, 2021 WL 1546306 at *3.

       B.      Access to Sources of Proof Strongly Favors Transfer

       Brazos cannot dispute that “the bulk of the relevant evidence” will come from Juniper.

Mot. at 9. Nor can Brazos deny that Juniper keeps most documents and source code related to the

Accused Products at its Sunnyvale headquarters. Mot. at 4, 8-9; Martinez Decl., ¶ 12. Unable to

overcome these undisputed facts, Brazos argues that Juniper’s electronically-stored documents

could in theory be accessed from this District. 1 Opp. at 5-7. That is not the standard: courts


1
    Brazos ignores that Juniper employees in this District do not have access to confidential
technical documents or source code related to the Accused Products. Hartman Decl., Ex. B at 9.

                                                                                                Page | 2
          Case 6:20-cv-00902-ADA Document 58 Filed 05/24/21 Page 4 of 8




assessing this factor consider “where the parties store documentary evidence.” Parus Holdings

Inc. v. LG Elecs. Inc., 2020 WL 4905809, at *2 (W.D. Tex. Aug. 20, 2020). Brazos then asserts

that Juniper has servers and source code repositories in places other than California. Opp. at 6.

This too ignores controlling law. Apple, 979 F.3d at 1340 (“[T]he movant need not show that all

relevant documents are located in the transferee venue”). Here, the vast majority of the evidence

related to the Accused Products is in Sunnyvale. Martinez Decl., ¶ 12. And while this factor

favors transfer even where “some sources of proof can be identified in the [transferring] district”

(Apple, 979 F.3d at 1340), here there are no relevant documents or evidence in Texas. 2 This Court

recently held that this factor favored transfer because “the physical location of [the moving party’s]

electronic documents is the NDCA.” Kuster v. Western Digital Techs., Inc., 2021 WL 466147 at

*4 (W.D. Tex. Feb. 9, 2021); see also SITO, 2021 WL 1166772 at *4 (similar). So too here.

       C.      Ability to Compel Third-Party Witnesses Favors Transfer

       Brazos identifies no unwilling witnesses that are subject to this Court’s subpoena power.

And this Court has no more power to subpoena individuals located in “Virginia, New Jersey,

Maryland, Massachusetts, Ohio, India, [or] Canada” than does the Northern District of California.

Opp. at 8-9. By Brazos’s admission, four prior art witnesses are in the Northern District of

California and two inventors are in other districts in Texas. Opp. at 7-9. This factor favors transfer.

       D.      Other Practical Considerations is Neutral

       Brazos invites the Court to do exactly what the Federal Circuit forbids: rely on the fact that

“the parties have been litigating these cases” (Opp. at 13) while Juniper’s motion to transfer (and


2
   The “patent-related documents and relevant correspondence and records from the USPTO” that
Brazos identifies (Opp. at 7) are public government records. In any event, those documents were
not located in Brazos’s Waco office until October 2020—after Brazos filed this lawsuit—and are
therefore irrelevant to Juniper’s motion. Hogan Dep. at 111:19-24. Nor does Brazos know where
the servers with its documents are located, except that they are not at Brazos’s Waco office. Id. at
108:13-109:20. There is thus no evidence that any relevant documents are in this District.

                                                                                                Page | 3
          Case 6:20-cv-00902-ADA Document 58 Filed 05/24/21 Page 5 of 8




motion to stay; see Dkt. 36) sat idle on the docket. Apple, 979 F.3d 1343-44 (“the district court

legally erred in concluding that the merits-related steps it had taken weighed heavily against

transfer.”). Here, just as in Apple, every substantive step the parties have taken—including the

three IPRs Juniper has filed (Opp. at 13)—was “taken after [Juniper] moved for transfer.” Id. The

Court should decline Brazos’s invitation to disregard Federal Circuit precedent.

II.    THE PUBLIC FACTORS SUPPORT TRANSFER

       A.      Administrative Difficulties Supports Transfer

       Brazos asks the Court to find that this factor weighs against transfer because the Court has

set a trial date for July 2022. Opp. at 14. The Federal Circuit has rejected such speculative

arguments (Apple, 979 F.3d at n. 5), explaining that a court cannot conclude, on the basis of an

early trial date alone, “that other forums that historically do not resolve cases at such an aggressive

pace are more congested for venue transfer purposes.” Id. at 1344; see also Adobe, 823 F. App’x

at 932 (“Nothing about the court’s general ability to set a schedule speaks to” this factor).

       B.      Local Interest Strongly Favors Transfer

       Brazos cannot dispute that the local interest favors transfer where the defendant

“researched, designed, and developed the accused functionality” in the transferee district or that

here Juniper researched, designed, and developed the accused functionalities in Sunnyvale. Mot.

at 12-13 (citing Hammond Dev. Int’l, Inc. v. Google LLC, No. 1:20-cv-00342-ADA, 2020 WL

3452987, at *5 (W.D. Tex. June 24, 2020)). Instead, Brazos confuses the issue with a series of

incorrect and/or irrelevant arguments.

       First, Brazos relies on the fact that Juniper has sold Accused Products in Texas. Opp. at 3-

4, 15. But Brazos’s argument that Juniper’s sale of Accused Products in Texas creates a local




                                                                                                Page | 4
          Case 6:20-cv-00902-ADA Document 58 Filed 05/24/21 Page 6 of 8




interest in this District is wrong. 3 In re Hoffman-La Roche Inc., 587 F.3d 1333, 1338 (Fed. Cir.

2009) (“the sale of an accused product offered nationwide does not give rise to a substantial interest

in any single venue”). Brazos also asserts that its office is in this District and describes various

things it purportedly does (or plans to do) here, none of which relate to “the events that gave rise

to” this lawsuit. 4 Opp. at 2-3, 15; Apple, 979 F.3d at 1345. Brazos’s argument that a non-

practicing patent plaintiff’s forum-shopping decision creates a local interest in whatever venue it

picks is wrong. In re Zimmer Holdings, Inc., 609 F.3d 1378, 1381 (transfer warranted where

plaintiff’s “presence in Texas appears to be recent, ephemeral, and an artifact of litigation.”).

       Brazos then attempts to rely on Juniper’s former Austin office to create a local interest

here. But as Juniper’s motion pointed out, none of the research, design, or development of the

accused functionalities took place at that office. Mot. at 13. Moreover, Juniper’s Austin office

closed on March 31, 2021. Hartman Decl., Ex. L at 11-12. The Apple court found that this factor

favored transfer even though Apple’s “general contacts with the forum that are untethered to the

lawsuit” were large and growing. 979 F.3d at 1345-46. Here Juniper’s presence, equally

untethered to this lawsuit, is small and shrinking.

III.   CONCLUSION

       Juniper respectfully requests that the Court decline Brazos’ invitation to commit legal error

and instead grant its motion to transfer.




3
   In any event, this factor measures the relative interests of the two venues, and Juniper’s sales of
Accused Products in California dwarf its sales of Accused Products in Texas over the same time
period. Compare Hartman Decl., Ex. M with Reed Decl., Ex. A.
4
   Even if Brazos’s generalized ties to this District were relevant, those ties are a sham. Of Brazos’s
four officers, Mr. Hogan is the only one who has set foot in Brazos’s purported Waco office (or in
Waco) since Brazos leased it. Hogan Dep. at 16:10-21, 17:23-18:24, 31:10-18, 38:11-21. Two of
those officers are based in California and, contra Mr. Hogan’s assertion that Brazos’s Waco office
is its only office, Brazos leases office space in California for its president. Id. at 89:6-90:13.

                                                                                                Page | 5
       Case 6:20-cv-00902-ADA Document 58 Filed 05/24/21 Page 7 of 8




DATED: May 24, 2021             Respectfully submitted,



                                 By      /s/ B. Russell Horton
                                      B. Russell Horton
                                      rhorton@gbkh.com
                                      George Brothers Kincaid & Horton LLP
                                      114 West 7th Street, Suite 1100
                                      Austin, TX 78701
                                      Telephone: (512) 495-1400
                                      Facsimile: (512-499-0094

                                    Kevin P.B. Johnson
                                    kevinjohnson@quinnemanuel.com
                                    Todd Briggs
                                    toddbriggs@quinnemanuel.com
                                    Margaret Shyr (pro hac vice)
                                    margaretshyr@quinnemanuel.com
                                    Joseph E. Reed (pro hac vice)
                                    joereed@quinnemanuel.com
                                    Quinn Emanuel Urquhart & Sullivan, LLP
                                    555 Twin Dolphin Drive, 5th Floor
                                    Redwood Shores, CA 94065
                                    Telephone: (650) 801-5000
                                    Facsimile: (650) 801-5100

                                    Nima Hefazi (pro hac vice)
                                    nimahefazi@quinnemanuel.com
                                    Quinn Emanuel Urquhart & Sullivan, LLP
                                    865 South Figueroa Street, 10th Floor
                                    Los Angeles, CA 90017
                                    Telephone: (213) 443-3000
                                    Facsimile: (213) 443-3100

                                    Counsel for Defendant
                                    Juniper Networks, Inc.




                                                                             Page | 6
         Case 6:20-cv-00902-ADA Document 58 Filed 05/24/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on May 24, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: May 24, 2021                       /s/ B. Russell Horton _________________________
                                           B. Russell Horton




                                                                                         Page | 7
